                          UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

LAURA GAMBINO,

                        Plaintiff,

v.                                                           Case No: 6:18-cv-869-Orl-31TBS

CITY OF ST. CLOUD,

                        Defendant.


                                           ORDER
       This cause comes before the Court on Defendant’s Motion to Dismiss Plaintiff's Complaint

with Prejudice, or Alternatively, Motion to Strike (Doc. 14), filed August 9, 2018.

       On October 11, 2018, the United States Magistrate Judge issued a report (Doc. 30)

recommending that the motion be granted in part. No objections have been filed. Therefore, it is

       ORDERED as follows:

       1.      The Report and Recommendation is CONFIRMED and ADOPTED as part of this

               Order.

       2.      The Motion to Dismiss Plaintiff's Complaint with Prejudice, or Alternatively,

               Motion to Strike is GRANTED IN PART.

       3.      Count IV (Retaliation – Title VII), Count VII (Retaliation – FCRA), and Counts

               VIII, IX, and X (OCHRA) are DISMISSED without prejudice.
       4.     All claims and allegations regarding punitive dames are STRICKEN.

       5.     Plaintiff may file an Amended Complaint by November 12, 2018.


       DONE and ORDERED in Chambers, Orlando, Florida on October 29, 2018.




                                                                                   



Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Party




                                            -2-
